Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Applicant's election with traverse of Group II in the reply filed on 02/26/2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II recited features similar to the elected claims.  This is not found persuasive because the inclusion of a processor or controller in Claim 1 cannot be assumed, and therefore are appropriately classified in two separate areas leading to a search burden for the Examiner.
3. The requirement is still deemed proper and is therefore made FINAL.

Drawings
4. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include  and the following reference character(s) not mentioned in the description: 5007 and 5015.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5. Claim 17 objected to because of the following informalities:  
	i. The phrasing “at least one sensor, wherein, in order to detect the user activity, at least one of:” is grammatically incorrect.  
6. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. Claim 23 recites the limitation "the physiological sensor" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




10. Claims 16-19, 21-27, and 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US Patent Application 20180365383 awarded to Bates, hereinafter Bates.
11. Regarding Claim 16, Bates teaches an apparatus for providing healthcare advice (abstract), the apparatus comprising: at least one processor (Para. 0115, “For example, the functions to practice various aspects of the present disclosure may be performed by components that are implemented in a wide variety of ways including discrete logic components, one or more application specific integrated circuits (ASICs), and/or program-controlled processors”) configured to: control a user interface to receive a user input indicating a symptom related to the user (Para. 0084, “In embodiments, orchestration engine 302 forwards a request for patient-related data to patient kiosk interface 304 to solicit patient input either directly from a patient, assistant, or medical professional in the form of answers to questions or from a medical equipment measurement (e.g., vital signs)”), retrieve from a memory at least one medical information of the user (Para. 0030, “A doctor may log into a cloud-based system (not shown), via doctor interface station 104, in order to access and retrieve patient-related data, e.g., in from patent file that may comprise, videos, audio clips, and images, e.g., via a reference link in the patient's file”), detect a user activity prior to the symptom arising (Para. 0054, “In embodiments, patient characteristics and vital signs data may be received from and/or compared against wearable or implantable monitoring devices that gather sample data, e.g., a fitness device that monitors physical activity”), and correlate the user input indicating the symptom, the at least one medical information of the user and the user activity prior to the symptom arising (Para. 0086, “In embodiments, the diagnostic result is generated by using, for example, data from kiosk-located sensors 306, medical equipment 308, sensor board 310, patient history, demographics, and preexisting conditions stored in either the internal EHR 314 or external EHR database 316”); and a display for displaying advice about the symptom based 

	12. Regarding Claim 17, Bates teaches the apparatus of Claim 16, as shown above, further comprising: at least one sensor, wherein, in order to detect the user activity, at least one of: the at least one processor is further configured to control the at least one sensor to detect the user activity prior to the symptom arising, or the apparatus receives an activity input from the user (Para. 0054, “In embodiments, patient characteristics and vital signs data may be received from and/or compared against wearable or implantable monitoring devices that gather sample data, e.g., a fitness device that monitors physical activity”).
	
	13. Regarding Claim 18, Bates teaches the apparatus of Claim 16, as shown above, wherein the at least one processor is further configured to detect health indicators of the user (Para. 0027, “It is noted that diagnostic system 100 may comprise additional sensors and devices that, in operation, collect, process, or transmit characteristic information about the patient, medical instrument usage, orientation, environmental parameters such as ambient temperature, humidity, location, and other useful information that may be used to accomplish the objectives of the present invention”), and wherein, in order to correlate the user input, the at least one processor is further configured to correlate the user input indicating the symptom, the at least one medical information of the user, the 

	14. Regarding Claim 19, Bates teaches the apparatus of Claim 16, as shown above, wherein the at least one processor is further configured to identify the user activity as a cause of the symptom based on an analysis with a correlation of the user input, the at least one medical information of the user and the user activity prior to the symptom arising (Para. 0021, “In embodiments, in response to receiving answers to a patient's past medical history (e.g., regarding allergies, smoking habits, caffeine usage), kiosk accesses, in real time, a database to retrieve possible questions and related choices that kiosk displays at an interface to enable the patient to make a selection from possible choices related to each answer”), and wherein the advice includes providing the cause of the symptom (Para. 0025, “Doctor interface station 104 allows doctors to view patients' usage information, look up any measurements or answers provided by a patient, review predicted illnesses, select an illness and review recommended treatments for such illness, review generated doctor notes and codes, and approve notes made to automated diagnostic and treatment system 102”).

	15. Regarding Claim 21, Bates teaches the apparatus of Claim 17, as shown above, wherein, in order to detect the user activity, the at least one processor is further configured to: detect the user activity prior to the symptom arising by determining at least one of a movement, position in space, inspiratory time, expiratory time, elongation, motion, temperature, impact, speed, cadence, proximity, flexibility, movement, velocity, acceleration, posture, relative motion between limbs and trunk, or location of the user using the at least one sensor (Para. 0017, The term “sensor” refers to a device 

	16. Regarding Claim 22, Bates teaches the apparatus of Claim 21, as shown above, wherein the at least one sensor comprises at least one of a motion sensor, a global positioning system (GPS), a thermometer, a humidity meter, a physiological sensor, one or more sleep and fitness trackers, one or more blood pressure cuffs, a pulse oximeter, or an inertial sensor including at least one of an accelerometer, a gyroscope, or a magnetoscope (Para. 0054, “In embodiments, patient characteristics and vital signs data may be received from and/or compared against wearable or implantable monitoring devices that gather sample data, e.g., a fitness device that monitors physical activity”).

	17. Regarding Claim 23, Bates teaches the apparatus of Claim 22, as shown above, wherein the physiological sensor is configured to determine health indicators including at least one of body temperature, respiratory rate, heart rate, skin conductivity, perspiration, pulse, stress, glucose level, pH of the user, responses to transdermal activation, electrical brain activity, electrical activity of muscles, arterial oxygen saturation, muscle oxygenation, oxyhemoglobin concentration, deoxyhemoglobin concentration, cardiac pacing, or cardiac rhythm of the user (Para. 0033, “Examples of the types of diagnostic data that medical instrument equipment 108 may generate comprise body temperature, blood pressure, images, sound, heart rate, blood oxygen level, motion, ultrasound, pressure or gas analysis, continuous positive airway pressure, electrocardiogram, electroencephalogram, Electrocardiography, BMI, muscle mass, blood, urine, and any other patient-related data 128. In 

	18. Regarding Claim 24, Bates teaches the apparatus of Claim 16, as shown above, wherein the at least one processor is further configured to detect health indicators of the user (Para. 0027, “It is noted that diagnostic system 100 may comprise additional sensors and devices that, in operation, collect, process, or transmit characteristic information about the patient, medical instrument usage, orientation, environmental parameters such as ambient temperature, humidity, location, and other useful information that may be used to accomplish the objectives of the present invention”), and wherein, in order to correlate the user input, the at least one processor is further configured to correlate the at least one medical information of the user, the user activity prior to the symptom arising, and the health indicators of the user (Para. 0086, “In embodiments, the diagnostic result is generated by using, for example, data from kiosk-located sensors 306, medical equipment 308, sensor board 310, patient history, demographics, and preexisting conditions stored in either the internal EHR 314 or external EHR database 316”).

	19. Regarding Claim 25, Bates teaches the apparatus of Claim 16, as shown above, wherein, in response to the user input indicating the symptom related to the user, the display displays a query about one or more symptoms or at least one health indicator to the user (Para. 0021, “In embodiments, in response to receiving answers to a patient's past medical history (e.g., regarding allergies, smoking habits, caffeine usage), kiosk accesses, in real time, a database to retrieve possible questions and related choices that kiosk displays at an interface to enable the patient to make a selection from possible choices related to each answer”), and wherein the at least one processor is further configured to: receive a second user input indicating the one or more symptoms or the at least one health indicator 

	20. Regarding Claim 26, Bates teaches the apparatus of Claim 25, as shown above, wherein the at least one processor is further configured to store the symptom, the health indicator and the user activity in a memory or in a database of a server (Para. 0121, “For purposes of this disclosure, an information handling system may include any instrumentality or aggregate of instrumentalities operable to compute, calculate, determine, classify, process, transmit, receive, retrieve, originate, switch, store, display, communicate, manifest, detect, record, reproduce, handle, or utilize any form of information, intelligence, or data for business, scientific, control, or other purposes”).

	21. Regarding Claim 27, Bates teaches the apparatus of Claim 16, as shown above, wherein the at least one processor is further configured to: identify lifestyle parameters of the user (Para. 0021, “Once logged in, kiosk may enter a next state or mode of operation, e.g., a patient mode, in which kiosk may take patient personal and health information, financial information, chief complaint information, 

	22. Regarding Claim 29, Bates teaches the apparatus of Claim 16, as shown above, wherein the advice comprises one or more healthcare suggestions including at least one of: a suggestion of a possible lifestyle related activity to mitigate the symptom, or a suggestion of transmitting an alert to a caregiver of the user (Claim 1, “a doctor interface coupled to the patient interface to facilitate a communication with a health care professional, the doctor interface displays the patient-related data and diagnosis-related data; and a diagnosis processor coupled to the medical instrument, the diagnosis processor generates a diagnosis based on the diagnostic medical information and the patient-related data”).

	23. Regarding Claim 30, Bates teaches the apparatus of Claim 16, as shown above, wherein the at least one processor is further configured to identify the user activity as a cause of the symptom based on an analysis of a correlation of the user input, the at least on medical information of the user, or the user activity prior to the symptom arising, and wherein the displaying of the advice comprises displaying the advice including the cause of the symptom (Claim 1, “a doctor interface coupled to the patient interface to facilitate a communication with a health care professional, the doctor interface displays the patient-related data and diagnosis-related data; and a diagnosis processor coupled to the medical instrument, the diagnosis processor generates a diagnosis based on the diagnostic medical information and the patient-related data”).

	24. Regarding Claim 31, Bates teaches the apparatus of Claim 31, as shown above, wherein the at least one processor is further configured to: generate an electronic report including the symptoms 

	25. Regarding Claim 32, Bates teaches the apparatus of Claim 31, as shown above, wherein the at least on processor is further configured to: generate a data item representing at least one health indicator of the user the data item being launched in one or more health applications, associate the symptoms with the ate least one health indicator which is determined by an input of the data item by the user, identify at least one secondary symptom relevant to the at least one health indicator based on the association (Claim 10, “A method for gathering and processing diagnostic medical data using a medical kiosk, the method comprising: receiving, at a medical kiosk, patient-related data; in response to verifying at least a portion of the patient-related data, providing a patient questionnaire comprising a question about a symptom; in response to receiving a patient answer, communicating to a patient a first set of instructions comprising information on how to use a medical instrument to gather diagnostic medical data comprising vital signs data related to the symptom; using sensor data and reference data to determine a measurement accuracy for the medical instrument; generating a second set of instructions comprising information on how to improve the measurement accuracy; in response to receiving the diagnostic medical data, generating a diagnosis, based at least in part on the diagnostic medical data and the patient answer; facilitating a communication between a doctor interface and a patient interface; and generating a visit report”), and update the electronic report to include the at least one secondary symptom and a secondary cause of the at least one secondary symptom (Claim 11, “The 

	26. Regarding Claim 33, Bates teaches the apparatus of Claim 16, as shown above, wherein the at least one medical information of the user comprises at least one of information input by the user, chronic condition of the user, information from medical reports of the user, consultation history, patient medication, information from one or more health applications of the user, or health indication parameters of the user (Para 0021, “Once logged in, kiosk may enter a next state or mode of operation, e.g., a patient mode, in which kiosk may take patient personal and health information, financial information, chief complaint information, baseline measurements and ask follow up questions. In embodiments, in response to receiving answers to a patient's past medical history (e.g., regarding allergies, smoking habits, caffeine usage), kiosk accesses, in real time, a database to retrieve possible questions and related choices that kiosk displays at an interface to enable the patient to make a selection from possible choices related to each answer. In the event of no activity a timeout may end or restart a session. In embodiments, an exception mode of operation is used to detect and record an unexpected condition and cause kiosk to terminate its current session”).

Claim Rejections - 35 USC § 103
27. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
28. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


29. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
30. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
31. Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20180365383 awarded to Bates, hereinafter Bates, in view of US Patent 10770184 awarded to McNair, hereinafter McNair. 
32. Regarding Claim 28, Bates teaches the apparatus of Claim 16, as shown above, wherein the at least one process is further configured to identify the symptom (Para. 0021, “Once logged in, kiosk may enter a next state or mode of operation, e.g., a patient mode, in which kiosk may take patient personal and health information, financial information, chief complaint information, baseline 




Conclusion
	33. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	34. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	35. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski, can be reached at (571)-272-7230. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	36. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/NADIA A MAHMOOD/               Primary Examiner, Art Unit 3792